Title: From Thomas Jefferson to John Laval, 30 September 1821
From: Jefferson, Thomas
To: Laval, John

Dr SirMonto
Sep. 30. 21.
			 Your favor of Aug. 23. was recd on the 6th inst, and I have thus so long waited to remit my balance, of 13d.97 endeavoring to get bills of the US. bank. it was not till the day before yesterday I could get them, for they are rarely seen in circulation in our country situation. I now inclose 15.D. in that currency. should you meet with one of Planche’s lexicons Gr. & Fr. remember me. I salute you with est. and resp.